Filed: 6/8/2015 1:07:17 PM
                                                                                                    JOHN D. KINARD - District Clerk
                                                                                                          Galveston County, Texas
                                                                                                            Envelope No. 5582618
                                                                                                                 By: Sara Redmond
                                                                                                               6/8/2015 1:19:37 PM
                                                      NO. 07FD2827

   IN THE INTEREST OF                                          §        IN THE COUNTY COURT AT LAW
                                                               §
   KERISSA TOUCHSTONE AND                                      §        NUMBER TWO
   RICHARD DALE TOUCHSTONE                                     §
                                                               §
   CHILDREN                                                    §        GALVESTON   COUNTY, TEXAS

                  RESPONDENT'S           AFFIDAVIT OF INABILITY TO PAY COSTS OF APPEAL


STATE OF TEXAS                                                §
GALVESTON COUNTY                                              §

          Before me, the undersigned notary, on this day personally appeared Elisa Marie Moreno, a person

whose identity is known to me. After I administered an oath to her, upon her oath she said the following:
                                    1
        1.     "My name is lisa Marie Moreno, and I am the Respondent in this case. I am of sound
mind and capable of making his affidavit. The facts stated within this affidavit are within my personal
knowledge and are true and c rrect.

          2.     "On March 10 2015, the trial court signed a final Order in favor of Petitioner and against
me in Cause Number 07FD28 7. After a timely Motion for New Trial was filed by the Attorney General's
Office, the Court signed an Or er Modifying the Judgment on May 15, 2015. I intend to appeal the court's
final judgment to the 1st or 14th Court of Appeals in Houston.

         3.        "The estimate         cost of the reporter's record is $522.50. I am unsure of the cost of the
clerk's record.

          4.       "I am unable t       pay any of the court costs of the appeal.

        5.      "I have been nemployed since February 1, 2015. I collect unemployment income of $251
weekly. I have no other incom from any other source. See exhibit 1 and incorporate by reference.

          6        "I do not have a spouse.

        7        "I have four (4 dependents, who are my children and who I am obligated to support. Two
of them live with me, Eleazar Pena who is 17 and Joshua Pena who is 15. Two of them, Kerissa and
Richard Touchstone, I am obi gated to support per this Court's order at $384 monthly plus an additional
$50 monthly in medical suppo

          8.       "I do not own        ny real or personal property.

          9.       "I have no ca h and no money on deposit.

          10.      "I do own a vrhicle,       a 1997 Chevy Lumina, which is worth about $500. I have no other
assets.
                                    I
         11.    "My monthly expenses are: approximately $2000, and that includes $500 monthly rent,
$400 in food and supplies, $300 in utilities and telephone, $100 in clothing and laundry, $80 car insurance,
$150 in gas and repairs, plus the $384 and $50 ordered by this Court for Child support. My total monthly
income is only $1132, and that includes the food stamps.
       12.    "I am not able to obtain a loan to payfor the costs of the appeal as I have already reached
my maximum limit for borrowing from all known sources including friends and family.

        13.     "I am represented by legal counsel, who is providing services to me for free on this appeal,
but she cannot or will not pay the costs of the appeal.

        14.     "I am currently receiving public benefits, including Food Stamps and CHIP.               I receive $45
monthly in food stamps. See exhibits 2 and 3, attached and incorporate by reference.

        15.             "I have neither the access to the equipment necessary nor the skill necessary to prepare
the appendix.

        16.             "Further affiant sayeth not."

                                                                     ~h1·bbwtr
                                                                             ELISA MARIE MORENO

     •• iw£Xi!,w,aAA,~Iib«R.q~                      me by Elisa Mari~ roreno     on June 8, 2015.

      •         .
                             m::;: E
                             STATE OF TEXASlftuE
                                                                     /J IJjl~ rJvJLiL       t. (!nil
                                                                         r:t&ary Public in and for   ---->0<->..-_-

                    ,    -   Comm. Exp. 02.20-~                          The State of Texas




                                                  CERTIFICATE       OF SERVICE

        I certify that true a copy of the above was served on each attorney of record or party by a method

permitted by Rule 21a of the Texas Rules of Civil p~une~


                                                                ,        JULIA C. HATCHER




                                                                2
     1887                 1391-1      C18666
     STATEMENT         OF BENEFITS
     TEXAS WORKFORCE            COMMISSION
     PO BOX 2211
                                                                                                                                                                              UJ
                                                                                                                                                                              F\)
                                                                                                                                                                              0
                                                                                                                                                                              .I>-
                                                                                                                                                                                     -
                                                                                                                                                                                     =
                                                                                                                                                                                     ==
     MC ALLEN TX 78502-2211                                                                                                                                                   0
                                                                                                                                                                              UJ
                                            Statement of Wages and Potential Benefit Amounts                                                                                  OJ     iiiiiiiiiiii

                                                                                                                                                                                     -
                                                                                                                                                                              0
                                                                      Regular Unemployment Benefits:                                                                          ~      iiiiiiiiiiii

                                                                     Date Mailed: February 5, 2015                                                                            co --
                                                                                                                                                                              CD
                                                                                                                                                                              -..j   =
                                                                                                                                                                                     ~
                                                                      (All dates are in month/day/year order)                                                                 ~
                                                                                                                                                                              0
                                                                                                                                                                              0
                                                                                                                                                                              cw
                                                                                                                                                                                     =
                                                                                                                                                                                     =
                 ELISA M MORENO
                 14804 GAMBLE RD
                 SANTA FE TX 77517-3166
                 11'1111'111.1.1 •••• 11I••• 1•• 11'11.11.11 ••• 11••11,,"1 •• 1•• 11.1
                                                                                                                  Social Security Number:                        XXX-XX-7070

Dear           ELISA M MORENO
Check your records! TWC has the wages below on file for you for the four quarters of your base
period. We use your base period wages to figure out whether you earned enough money to qualify for
unemployment insurance benefits and how much you could receive if you are eligible. After TWC looks
at whether you earned enough money to qualify, TWC looks at the reason you are no longer working to
decide whether you can receive bene·fits. Remember, even if you earned enough wages, TWC pays
benefits only if you meet the weekly requirements.

Please check the wage information carefully. If the employer name or the wage amount is incorrect, or
if an employer you worked for is missing, please contact a TWC Tele-Center immediately. More
information about correcting your wages is on the back of this form.

Based on the wages listed                        in the box below:

     [Xl    You earned enough in your base period to                                      0         You did not earn enough in your base
            receive unemployment benefits. if you are                                               period to qualify for benefits.
            otherwise E!ligible.       i
                                                           i



                                                                    Oct-Dee    2013       ~an-Mar        2014   Apr-Jun         2014   Jul-Sep      2014

FLUOR DANIEL SERVICES                                          TX
FAMI LY DOLLAR STO~!ES OF TEXAS
SAFWAY SERVICES LLC
                                                     LLC    I. TX
                                                               TX
                                                                               0.00
                                                                               0.00
                                                                               0.00
                                                                                                    0.00
                                                                                               2,933.44
                                                                                                    0.00
                                                                                                                             0.00
                                                                                                                        1,361.44
                                                                                                                        4,914.00
                                                                                                                                             5,803.13
                                                                                                                                                  0.00
                                                                                                                                                  0.00
                                                                                                                                                                   5,803.13
                                                                                                                                                                   4.294.88
                                                                                                                                                                   4,914.00




'*          You will receive a separate notice explaining why we did not use these wages.

        The maximum weekly benefit amount in Texas this year is $                                                465.           Based on the wages above,
        your weekly benefit amount is $ 251    .

        The maximum amount you could receive during your benefit year is                                                    s   ...,;4;.;:0;.;:5...;.4
                                                                                                                                     __    .

        Your benefit          year is the 52 weeks from                         02-01-15            to     01-30-16

        Keep in mind your benefits may run out before the benefit year ends.


                                                                                                         See the back of this page for                       more information.
                                                                                                                Claim    10.:                    02-{)l-15
                                                                                                                TWC Tale-phono No.:              (&00)939-6631


                                                                                                                            FOR HEARING      IMPAIRED    CLIENTS
                                                                                                                Relay    Texas TOO No.:                    1-800-735-2989
                                                                                                                                Voice No.:                   1-800-735-2988


 BM100E     12/12/07
                                                                                                             Form TF0001
                                                                                                              August 2014

          HHSC - MIDLAND
          PO BOX 14900
          MIDLAND TX 79711-4900
                                                                     ~,TEXAS
                                                                     ~ ~_I. . Heattth and Human;
                                                                     •••      (     SewicesCommissron


           Date:   03/23/2015
                                                                     Need help?
   Case Number:    1010526287
                                                                                  Call 2-1-1 or 1-877-541-7905
                                                                     If you have a hearing or speech disability,
                                                                     call 7-1-1 or any relay service.
                                                                             All numbers are free to call.




                                                                    ELISA MARIE MORENO
                                                                    14804 GAMBLE RD
                                                                    SANTA FE TX 77517




Notice about your case:
SNAP Food Benefits
EDG number: 101496605

                                       Who gets SNAP Food Benefits
                       Name                                                Date                         Monthly Amount
Eleazar Pena Jr; Joshua Pena; Elisa Marie
Moreno
                                                              03/01/2015 - 07/31/2015                      $ 45.00
Elisa Marie Moreno; Joshua Pena; Eleazar Pena
Jr
                                                              02/20/2015 - 02/28/2015                      $ 93.00


                                   Who can't get SNAP Food Benefits
                                Name                                                            Date

Richard Dale Touchstone       III; Kerissa Renae Touchstone                                 02/20/2015
Notes:

Kerissa Renae Touchstone can't be part of this benefits case. - (TW A-231 , 1 TAC 372.151; 372.152;
372.153; 372.1508, 7 CFR 273.1 )

Richard Dale Touchstone III can't be part of this benefits case. - (TW A-231 , 1 TAC 372.151; 372.152;
372.153; 372.1508, 7 CFR 273.1 )



Health Care Benefits
                          .
                                                     Page 1 of 3
                                                                                                                         3769
                                                                                             Form TF0001
                                                                                              August 2014

                                  W'ho gets health care benefits

                  Name                       EDG number                Program                 Date
                                                                  Children's Health
                                                                                           05/01/2015 -
Eleazar Pena Jr                              631863789           Insurance Program
                                                                                            10/31/2015
                                                                        (CHIP)
                                                                  Children's Health
                                                                                           05/01/2015 -
Joshua Pena                                  631863790           Insurance Program
                                                                                            10/31/2015
                                                                        (CHIP)


                               Who can't get health care benefits

                  Name                       EDG Number                Program                 Date
Eleazar Pena Jr                              637885791           Children's Medicaid       02/01/2015
Reason:

You are not eligible for benefits. -(TWA-2350,  1 TAC 366.215; 366.311; 366.409; 366.511; 366.615;
366.711; 366.811; 366.903, 42 CFR 435.919)
(Joshua Pena, Eleazar Pena Jr) isn't: (1) age 20 or younger, (2) age 65 or older, (3) pregnant, (4)
someone with a disability, (5) a dependent child on this case, OR (6) a child who didn't get SSI
(Supplemental Security Income) due to the August 1996 change in disability rules. - (TW A-825; A-221B
475.1.2, 1 TAC 366.307; 366.507; 366.611; 366.707; 366.807, 42 CFR 435.301)




                                               Page 2 of 3                                              3770